Eastman, J.
Whether the condition of the bond upon which this suit was instituted, has been broken or not, depends upon the construction to be given to the second and third sections of chapter 68 of the Revised Statutes, taken in connection with the bond itself.
The second section is as follows: “ The justice before whom such person shall be brought, if he see fit, may order such person to give bond to the complainant in a reasonable sum, with sufficient surety or sureties to the satisfaction of the justice, conditioned to appear at the term of the court of common pleas, next to be holden within and for the county in which the offence is charged to have been committed, to answer to such complaint, and to abide the order of said court thereon, and in default thereof, may commit him until such order is performed.”
The third section provides for the making of the copies by the justice, and the return of the same to the court, on or before the first day of its session, and then sets forth that “ said complaint shall be entered at said term, and the person charged may be ordered to give bond as aforesaid, to *179the satisfaction of said court, for his appearance at any future day or term, and to abide the order of the court.” The section also provides for a trial by the court or by the jury, if either party shall request it.
Now the question is, does such a bond, taken by the magistrate, continue in force after the first term of the court, the term at which the complaint is entered, or is it fulfilled if the respondent appears at the first term, and abides all orders made at that term ?
The position of the plaintiffs is, that it does continue-in force after the first term, and that if the complaint be continued, the bond follows of course; and that any failure to appear and comply with the orders of the court the second term, is a breach of the condition. If this position be correct, the defendants are liable in this action.
Both the statute and the condition of the bond provide, in terms, for an appearance only at the first term of the court. No power is given to the magistrate to take a bond for any other or further appearance, and no power given to the court to continue the bond; and unless we can hold the “ continuance ” of the action to be an order of the court contemplated by the statute, so thatthe bond may be thereby continued in force till a subsequent term, the plaintiffs must fail. '
We have examined the argument of the plaintiffs with some care, and have considered those sections of the statute with an inclination to give them the construction contended for by the plaintiffs, for we apprehend that, in practice, such a construction has been adopted in not a few cases; but the more we reflect upon it, the more are we satisfied that the construction is incorrect. The phraseology, both of the bond and the statute, appears to us to be too explicit to admit of this construction. In the words of the statute, it is “ to appear at the term of the court of common pleas next to be holden.” In the words of the bond, it is “ to appear at said court, and at the time and place aforesaid.” And it is “ to *180abide the order of said court thereon.” It is not to appear at any other time and place, nor at any other term, nor from term to term ; nor is it to" abide any order made at any other term. Probably this provision was enacted in view of the analogy between proceedings arising out of complaints of this kind and those in criminal cases, it being necessary, in criminal proceedings, to have the recognizance renewed or a new one taken at each term. It may be an inconvenience, as suggested by counsel, to have the bonds renewed at each term, but it is an inconvenience which the Legislature have seen fit to impose upon those who are so unfortunate or vicious as to have complaints of this kind made against them. In some cases it may not, in truth, be an inconvenience, for there are doubtless many persons who would be willing to enter into bonds simply for the appearance of the respondent at the first term, who would not consent to incur any liability beyond that term.
If the party is present at the first term of the court, and abides all orders, whatever they may be, which the court may legally make, and which are made at that term, we think that the condition of the bond must be held to be thereby kept; and that the bond does not remain in force so as to cover any orders made at the subsequent term, or for the respondents’ appearance after the first term. In this conclusion we are sustained by several cases cited by the defendants’ counsel. People v. Green, 5 Hill 647; People v. Hainer, 1 Denio 454; State v. Richardson, 2 Greenl. 115; Keephafer v. Commonwealth, 2 Penn. Rep. 240.
A mere continuance, therefore, of the case, cannot, we think, be regarded as.- an order contemplated by the statute. But even if it were, and the respondent acquiesced in the continuance, it does not on that account follow that a simple continuance of the action can operate, ipso facto, as a continuing in force of the bond, so as to require the sureties to answer for an appearance of the respondent at the next term. The bond is for the appearance only at the first *181term, and abiding the orders incident thereto, and the sureties are not answerable, (unless in case of the failure to appear,) for any sum that the respondent may be ordered to pay for the support of the child. This appears from the fifth section of the same chapter (chapter 68 Revised Statutes,) where the provision is made that, in case the respondent shall be found chargeable, the court may order him to pay such sum as they may deem reasonable, to the mother, or selectmen of the town, as the case may be, and also to pay costs of prosecution, and may order him to give security to save the town harmless for the maintenance of the child; and in case of neglect or refusal to obey such orders, the court may commit him until the same be obeyed — the statute evidently contemplating that the orders shall be enforced by commitment, as it is believed the practice has always been in this State. Woodcock v. Walker, 14 Mass. Rep. 386.
The decisions in Massachusetts, which show that the bond may be continued in force to a succeeding term, were made upon a statute having provisions to that effect, and, of course, a bond, taken by virtue of the statute, would be good, according to the provisions of such statute. The Massachusetts statute provides that the court may order the continuance or renewal of the bond, &c.,and that the continuance of such bond to the next court, entered thereon by the order of the court, (unless the surety, or sureties shall object thereto, shall have the same force and effect as a recognizance taken in court for the next term.
The first part of the Massachusetts statute, giving the power to the justice, to take the bonds, is almost identical with ours; and the second part expressly gives the court power to continue the bonds, provided the sureties do not object. Now if the taking of the bond by the magistrate, with condition to appear and abide the order of the court and the continuance of the action under such bond, can operate to keep in force the bond after the first term, as the *182plaintiffs contend, then the courts of Massachusetts might, independent of the provision giving them the power to continue or renew the bond, in case the sureties did not object, continue the action, and such continuance would be an 'order that would operate to hold both principal and sureties for the principal to appear and abide all orders at the subsequent term, and the provision of the statute would be entirely unnecessary.
But notwithstanding this express provision of the Massachusetts statute to continue the bond in force at a succeeding term, yet both the statute and the court say that this cannot be done against the consent of the sureties. The Massachusetts decisions are strong indirect authority, sustaining the construction which we have put upon this bond. Adams v. Whitney & als. 12 Pick. 198.
But in addition to the express terms of the condition of this bond and the provisions of the second section of the statute under which it was taken, the provisions of the third section would seem to negative the correctness of the plaintiffs’ position. The provisions of that section, by which the person charged may be ordered to give bond for his appearance at a future time, and to abide the order of the court, would seem to be entirely useless, if the plaintiffs’ views are correct. It would be a work of supererogation to provide for the ordering of new bonds, when the bonds already taken would be in force by the mere order of the continuance. The suggestion of counsel that this provision was intended only to give the court a supervisory power over the bonds already taken, and to order new ones or not, as they might deem expedient, cannot, in our opinion, be correct.
But we will pursue the subject no further. There must be judgment, upon the demurrer, for the defendants.